295 F.2d 245
Dolan W. KEY, Plaintiff-Appellant,v.BROTHERHOOD OF REAILROAD TRAINMEN, and Gulf, Mobile & OhioRailroad Company, Defendants-Appellees.
No. 14437.
United States Court of Appeals Sixth Circuit.
Oct. 19, 1961.

Russell Rice, Jackson, Tenn., for appellant.
Pierce Winningham.  Jr., Jackson, Tenn., Wayland K. Sullivan, Cleveland, Ohio, W.W. Ramsey, Vicksburg, Miss., on brief, for Bortherhood of Railroad Trainmen.
R. Hearn Spragins, Jackson, Tenn., Percy W. Johnston, Jr., Mobile, Ala., on brief, for Gulf, Mobile & O.R. Co.
Before McALLISTER, WELCK and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the findings of fact and conclusions of law of Judge Boyd.